Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 21-43 allowed.
Claims 1-20 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/3/2021, 1/10/2022, 2/1/2022, 3/3/2022 was filed after the mailing date of the final rejection on 12/3/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 
Hayden et al (U.S. Patent No. 7,937,453) as title Scalable Global Namespace Through Referral Redirection at The Mapping Layer discloses the namespace server redirects a metadata access request in the file mapping protocol from a client to the appropriate file server when the file is not being migrate and otherwise denies the metadata access request when the file is being migrated so that the client reverts to NFS or CIFS access. In response to a metadata access request from at least one of the client computers in accordance with the file mapping protocol for metadata access to a specified file in the virtual file system by determining whether or not the specified file is being migrated and upon 
Sirjani et al (AU 2008311849 A1) as title Systems and Methods for Folder Redirection discloses a method for redirecting to a second machine, without user intervention, a request for access to a folder on a first machine, the request made by a resource executing within a remote access session on the first machine, includes receiving, by a component on a first machine, folder mapping information associated with a folder provided by a shell namespace on a second machine. The component redirects the request to the second machine responsive to the received folder mapping information.
The examiner has found that the prior art of record do not appear to teach or suggest or render obvious the claimed limitations in combination with the specific added limitations as recited in the claims invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THU N NGUYEN whose telephone number is (571)270-1765. The examiner can normally be reached Monday to Thursday from 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



March 11, 2022
/THU N NGUYEN/Examiner, Art Unit 2154